NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                           Submitted January 24, 2007*
                            Decided February 12, 2007

                                        Before

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 06-1740

JIN XIU JIANG,                                   Petition for Review of an Order of the
                          Petitioner,            Board of Immigration Appeals

      v.                                         No. A78-015-767

ALBERTO R. GONZALES,
                  Respondent.


                                   ORDER

      Jin Xiu Jiang petitions for review of the denial of her motion to reopen her
removal proceedings. A Chinese national claiming persecution on account of her
Christianity, Jiang originally applied for asylum, withholding of removal, and
protection under the Convention Against Torture (CAT), but her application was
denied. In her motion to reopen, Jiang argued, with little elaboration, that the
Board of Immigration Appeals (BIA) erred in denying relief. Because her motion to
reopen did not present new evidence that was unavailable during the initial
hearing, the BIA denied the motion. We now deny her petition for review.


      *
        We granted Jiang's unopposed motion to waive oral argument, and thus the
appeal is submitted on the briefs and record. See Fed. R. App. P. 34(f).
No. 06-1740                                                                  Page 2


       Jiang arrived at Los Angeles International Airport in 2002 without proper
travel documents and was promptly apprehended and placed in removal
proceedings. She later conceded removability, but applied for asylum, withholding
of removal, and protection under the CAT. In her application, Jiang stated that she
would be persecuted if sent back to her home province of Fujian because she and
her mother were Christians. Jiang also asserted that she would be persecuted
because she and her boyfriend violated local marriage regulations by holding a
wedding banquet at the age of 22. According to Jiang, local law requires a woman
to be 23 and a man 25 before they can marry. At the hearing Jiang testified that
local officials arrested her father and threatened to arrest her for having a
Christian wedding without government approval. According to Jiang, seven or
eight village cadres burst into the church where the wedding ceremony was being
conducted and tried to arrest her, but she and her boyfriend managed to escape.
She reported that the church was later torn down. She also testified that her father
warned her that she would be arrested and detained if she returned to China.

       The IJ denied Jiang’s application. He found her testimony not credible for
several reasons, among them that: (1) she lied to the inspector at the airport,
claiming that she had no relatives in the United States when in fact her mother had
lived in the country for roughly a decade, and (2) in his letter to the IJ, Jiang’s
husband did not mention the religious ceremony that was supposedly interrupted.
The IJ determined that Jiang was ineligible for asylum because she had never been
arrested, detained, or subjected to other forms of persecution in China. The IJ
similarly determined that Jiang could not show that there was a clear probability of
future persecution, so she was ineligible for withholding of removal. Finally,
because the IJ found her not credible and she had no corroborating evidence, Jiang
could not establish that there was the possibility of future torture, and was
therefore not eligible for relief under the CAT. Jiang appealed and the BIA
affirmed.

       Jiang then moved to reopen the BIA’s decision. She disputed the IJ’s adverse
credibility finding and asserted generally that she had testified credibly and that
her “application and testimony were consistent throughout.” The only evidence
Jiang provided with the motion was her own affidavit, which reiterated that she
had suffered religious persecution and faced torture if returned to China.

       The BIA denied Jiang’s motion to reopen. It noted that Jiang had made the
same claims in her initial application, and that the application had been denied by
the IJ and affirmed by the BIA because she had not established past persecution or
a likelihood of being subjected to torture if returned to China. To the extent that
Jiang was seeking reconsideration of its decision affirming the IJ’s denial of her
earlier application, the BIA found that that request was untimely because it was
No. 06-1740                                                                    Page 3

not filed within 30 days. See 8 C.F.R. § 1003.2(b)(2).

      On appeal Jiang argues that the BIA abused its discretion in denying her
motion to reopen because its decision was based on errors of law and fact regarding
the sufficiency of her motion. Focusing on her CAT claim, Jiang asserts— again in
only general terms— that she presented enough evidence to support her fear of
torture if she returned to China.

       Under 8 C.F.R. § 1003.2(c)(1), a motion to reopen must be accompanied by
new evidence that will be proven if the motion is granted. See id.; Lin v. Gonzales,
435 F.3d 708, 710 (7th Cir. 2006). The motion must also be supported by affidavits
or other evidentiary material that could not have been presented at the former
proceeding. See Patel v. Gonzales, 442 F.3d 1011, 1015-16 (7th Cir. 2006).

       Here Jiang does not point to new facts or evidence. The evidence she relies
upon was already available before the BIA when it rendered a final decision in the
case. See Haile v. Gonzales, 421 F.3d 493, 497 (7th Cir. 2005) (denying petition for
review of denial of motion to reopen because petitioner’s evidence was available
before BIA made its decision); Hernandez-Baena v. Gonzales, 417 F.3d 720, 724 (7th
Cir. 2005) (denying petition for review of denial of motion to reopen because
different translations of documents already in record did not constitute new facts or
evidence supporting claim). Jiang’s petition essentially reargues the merits of her
original application, but the denial of that application is beyond our review. She did
not timely petition for review of the BIA’s order affirming the IJ’s denial of asylum,
withholding of removal, and CAT relief. See 8 U.S.C. § 1252(b)(1) (petition for
review must be filed no later than 30 days after date of final order of removal);
Asere v. Gonzales, 439 F.3d 378, 380 (7th Cir. 2006).

      For these reasons, the petition for review is DENIED.